Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed invention of: 
A lubricating and cooling core for a mechanical reduction gear of a turbine engine, the lubricating and cooling core being configured to be mounted in an axle of a planet gear of the mechanical reduction gear, the lubricating and cooling core comprising: a first and a second coaxial and substantially frusto-conical shields, each having a first end with a greater diameter and a second opposite end with a smaller diameter, the first and second shields being secured to one another by their second ends and being configured to extend inside the axle of the planet gear and to cover at least a radially internal surface of the axle to define with the radially internal surface at least one annular cavity configured for the circulation of oil for lubricating and cooling the axle, the second ends of the first and second shields having fluid connection means configured to connect the at least one cavity to a source of lubricating and cooling oil.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
The frusto-conical shields, as recited in the combination claims, does not appear to be found in the prior art that the examiner found. The closest prior art appears to be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, March 23, 2022